                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

MARK MCGEE,                                    )
                                               )
        Plaintiff,                             )
                                               )          NO. 3:20-cv-00368
v.                                             )
                                               )          JUDGE CAMPBELL
KILOLO KIJAKAZI,                               )          MAGISTRATE JUDGE FRENSLEY
Acting Commissioner of Social Security         )
                                               )
        Defendant.                             )

                                            ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

28), which was filed on July 19, 2021. Through the Report and Recommendation, the Magistrate

Judge recommends that Plaintiff’s Motion for Judgment on the Administrative Record (Doc. No.

25) be denied and the Social Security Administration’s decision be affirmed. Although the Report

and Recommendation advised the parties that any objections must be filed within 14 days of

service, no objections have been filed.

       The Court has reviewed the Report and Recommendation and concludes it should be

adopted and approved. Accordingly, Plaintiff’s Motion for Judgment on the Administrative Record

(Doc. No. 25) is DENIED, and the decision of the Social Security Administration is AFFIRMED.

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

The Clerk is directed to close the file.

       It is so ORDERED.

                                                        ________________________________
                                                        WILLIAM L. CAMPBELL, JR.
                                                        UNITED STATES DISTRICT JUDGE




     Case 3:20-cv-00368 Document 29 Filed 08/04/21 Page 1 of 1 PageID #: 919
